Order, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about October 30, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s credibility determinations, including its evaluation of conflicting testimony (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Nardelli, J.P., Mazzarelli, Lerner, Friedman and Marlow, JJ.